DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30 has been entered.

Information Disclosure Statement
The IDS filed on March 02, 2021 is considered and signed.  The submitted reference Thacker (CN105793812) discloses electronic system such as printing system for allowing an integral memory to have data indicative of an increased print yield.  For instance, the printing system can receive a cartridge identification, determine an amount of consumable loaded in print cartridge and determine an amount of consumable remaining in the print cartridge.  Thacker fails to teach in details the system receive a signal from the refill container indicative of an amount of print substance received and 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed on March 30, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn in view of the amendment of the claims.

 Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1, 3-20 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  
	I. Claims 1, 3-9, 16-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the device comprising: a container  comprising a refill port through which print substance is to be introduced into the container; and a refill interface connected to the refill port, the refill interface to couple with a refill container that is external to the device; receive a signal from the refill container indicative of an amount of print substance received; and transmit the signal received from the refill container to the processor,

II. Claims 10-12 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the print device comprising:
a refill interface to interact with a refill container that is external to the print device and to receive a print substance from the refill container:
a container to hold the print substance, wherein the container comprises an input port in communication with the refill interface; and
a processor to receive a first signal from the refill interface to enable authentication of the print substance introduced to the container via the refill interface; receive a second signal from the refill interface indicative of an amount of the authenticated print substance introduced via the refill interface; and determine, based on the received second signal, a number of pages printable by the print substance in the container,
wherein the first signal and the second signal are received by the refill interface from the refill container.

receiving, via a refill port of a container of a print device from an external refill print substance container, a print substance;
determining, using a processor, whether a first signal received from the external refill print substance container indicates that the received print substance comprises an authenticated print substance;
in response to a determination that the received print substance comprises an unauthenticated print substance, ceasing to determine a number of pages printable by the print substance in the container; and
in response to a determination that the received print substance comprises an authenticated print substance:  determining, using the processor, an amount of the print substance introduced to the container based on a second signal received from the external refill print substance container; determining, using the processor, a number of pages printable based on the determined amount of the print substance introduced to the container; and transmitting a signal indicative of the number of pages printable.
The prior art closest to the claimed invention:
	a. Luke (US Publication No. 2020/0398578) discloses a system (Figs.1, 4,5) comprising a receiving container with a receiving receptacle port and a donor container with an outlet probe to transport print substance material from the donor container to the 
	b. Silvebrook discloses a printer cartridge for an inkjet printer with a body for user insertion in and removal from a cradle of the inkjet printer and a refill port for removable receive printing fluids (Figs.13-16, 20, 37).   Silverbrook fails to teach in details the system receive a signal from the refill container indicative of an amount of print substance received and the printer controller does not predict a print substance end-of-life (or the printable number of pages) based on the received signal.  In addition, Luke fails to teach a signal enabling the authentication of the print substance introduced to the container via the receptacle port.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



April 24, 2021